DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 8, the prior art of record fails to teach, disclose or render obvious “a needle shield remover…wherein the generally tubular body comprises a first portion at a distal end of the generally tubular body and a second portion at a proximal end of the generally tubular body, wherein the first portion comprises a braided sleeve having an opening at a distal end of the generally tubular body with a first diameter such that a needle shield which is friction fit around an injection needle may be inserted into the opening, wherein the braided sleeve has a second diameter proximal to the distal end of the generally tubular body of such size that a friction fit is created between the braided sleeve and the needle shield when said protective cap is pulled in a proximal longitudinal direction to thereby remove the needle shield from a medicament container, wherein the second portion of the generally tubular body comprises a ring, wherein the ring comprises a material that is more rigid than a material of the braided sleeve” in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments, see pp. 7-9 of the response, filed 2/14/2022, with respect to claim 8 have been fully considered and are persuasive.  The rejection of claims 8-13 and 15-20 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783